Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Request for Continuous Examination filed on 7/29/2021 regarding application 15/213,754 filed on 7/19/2016.  
 	Claims 1-20 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (US Patent Application Publication 2017/0160955, hereinafter referred to as Jayasena), in view of Scheer et al. (US Patent Application Publication 2018/0357001, hereinafter Scheer), and further in view of Doerner et al. (US Patent Application Publication 2017/0060740, hereinafter Doerner).
	As to claim 1, Jayasena teaches A computer-implemented method executed by one or more processors [In the illustrated example, the external device 104 is depicted as a processor.  External devices can include other types of devices, such as input/output (I/O) controllers.  In this example, the external device 104 comprises one or more processor cores, such as processor cores 108 and 110, a northbridge 112, one or more caches 114 (e.g., a L1 cache, a L2 cache, etc.), and various peripheral components (not shown) … (¶ 0020); Scheer also teaches this limitation – processors, figure 1, 110-1, 1102], the method comprising:
storing, by the one or more processors, an object in an initial location based on a memory allocation function of a plurality of memory allocation functions of an application, a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type for storing the object in a hybrid memory system [Jayasena teaches allocating and storing data objects in a hybrid memory system comprising a first memory type (DRAM) and a second memory type (non-volatile memory) – DRAM memory, figure 1, 125; NVRAM memory, figure 1, 123; … This monitoring process can include, for example, monitoring the allocation and deallocation of pages in each of the memories 123 and 125, monitoring the frequency of access to particular pages, monitoring relationships or patterns between memory accesses (e.g., observing that a memory access to one page tends to be closely followed by a memory access to another page or observing a page stride in memory accesses), monitoring the priority levels assigned to the pages by the system software 136 or applications executing at the external device 104, and the like (¶ 0053); 
Scheer more expressively teaches this limitation regarding the first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type, where the first memory allocation function is to allocate memory pages to nonvolatile memory and the second memory allocation function is to allocate memory pages to DRAM – Techniques for allocating memory based on memory type request are provided. In one aspect, an application thread may be bound to a first processor. The first processor may be associated with a first memory. A portion of memory may be allocated from the first memory in response to the application thread requesting memory of a first type. A portion of memory from a second memory associated with a second processor may be allocated in response to the application thread requesting memory of a second type (abstract); … For purposes of this description, regular memory may be referred to as volatile memory, DRAM, or the first memory type. The new memory technology may be referred to as non-volatile memory, NVM, emulated non-volatile memory, or the second memory type … (¶ 0019); In one example implementation, in block 420, a first memory allocation function may be provided for allocating memory of the first type. For example, many programming languages include a function, such as malloc( ) that may be called when an application thread desires to allocate additional memory. In block 430, a second memory allocation function may be provided to allocating memory of the second type. For example, a function pmalloc( ) (i.e. persistent malloc) may be provided for allocating memory that is to emulate NVM. When an application thread wishes to allocate the first type of memory (e.g. regular memory), the first function is called. When the application thread wishes to allocate the second type of memory (e.g. emulated NVM or other type emulated memory) the second function is called. It should be understood that the function names mentioned above are merely examples, and are not intended to be limiting (¶ 0033)];
determining, by the one or more processors, a first cost and a second cost associated with a virtual memory page accessed during execution of an application, the first cost being calculated for the first memory type based on costs for reading and writing the virtual memory page to and from the first memory type, if the virtual page were stored in the first memory type, and the second cost being calculated for the second memory type based on costs for reading and writing the virtual memory page to and from the second memory type, if the virtual page were stored in the second memory type [the corresponding “cost” may be the “memory access latency” for non-volatile memory and the DRAM, respectively, where the slower non-volatile memory has a longer access latency and the faster DRAM has a shorter access latency -- In conventional processing systems, migration of memory pages between different memories of a memory hierarchy are orchestrated by the host processor, either through the use of direct memory access (DMA) engines or the execution of load/store instructions.  Such page migrations involve the reading of the contents from the source page into the host processor and then writing the contents out from the host processor to the destination page … (¶ 0005); … Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption, or improving write-endurance (e.g., moving a frequently modified page from a phase-change memory to a DRAM memory) … (¶0016); … To illustrate, because DRAM memory typically is faster than PCM memory (one example of the NVRAM memory 123), the page migration manager 134 may decide to migrate a page in PCM memory that is being accessed frequently to the DRAM memory so as to take advantage of the lower access latency of the DRAM memory for future memory accesses to the page or, conversely, migrate a page in DRAM memory that comprises read-only data to the PCM memory because the read-only data will not affect the write endurance of the PCM memory. These page migration decisions thus are predicated on observations made by the page migration manager 134 on the memory usage of the stacked memory 300 … For example, when a frequency of access exceeds a specified threshold for a page in the relatively slower NVRAM memory 123 (one example of a trigger condition), the transfer policy engine 306 may trigger a page migration to transfer this page to the relatively faster DRAM memory 125, thereby reducing access latency for the frequent accesses predicted for this page going forward. When such trigger events are met, the transfer policy engine 306 signals the transfer coordination engine 304, which then initiates the page migration indicated by the transfer policy engine 306 (¶0039-0041); … Accordingly, memory access requests directed to the migrated page data are translated by the external device 104 into physical or virtual memory addresses that reflect the new location of the migrated page (¶ 0051)];
comparing, by the one or more processors, the first cost and the second cost to provide a comparison result [the corresponding “cost” may be the “memory access latency” for non-volatile memory and the DRAM, respectively, where the slower non-volatile memory has a longer access latency and the faster DRAM has a shorter access latency -- FIGS. 1-8 illustrate example techniques for improved processing efficiency and memory wear leveling in a processing system through the use of a die-stacked hybrid memory device implementing an integrated page migration manager to offload page migration management … For example, one set of stacked memory dies may implement a non-volatile random access memory (NVRAM), such as phase-change memory (PCM) or Flash memory, and the other set of stacked memory dies may implement a volatile random access memory, such as dynamic random access memory (DRAM) … Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption, or improving write-endurance (e.g., moving a frequently modified page from a phase-change memory to a DRAM memory) … (¶ 0015-0016); … To illustrate, because DRAM memory typically is faster than PCM memory (one example of the NVRAM memory 123), the page migration manager 134 may decide to migrate a page in PCM memory that is being accessed frequently to the DRAM memory so as to take advantage of the lower access latency of the DRAM memory for future memory accesses to the page or, conversely, migrate a page in DRAM memory that comprises read-only data to the PCM memory because the read-only data will not affect the write endurance of the PCM memory. These page migration decisions thus are predicated on observations made by the page migration manager 134 on the memory usage of the stacked memory 300 … For example, when a frequency of access exceeds a specified threshold for a page in the relatively slower NVRAM memory 123 (one example of a trigger condition), the transfer policy engine 306 may trigger a page migration to transfer this page to the relatively faster DRAM memory 125, thereby reducing access latency for the frequent accesses predicted for this page going forward. When such trigger events are met, the transfer policy engine 306 signals the transfer coordination engine 304, which then initiates the page migration indicated by the transfer policy engine 306 (¶0039-0041)];
determining, by the one or more processors, a current location of the virtual memory page, the current location comprising one of the first memory type and the second memory type [a current page may be located in either the non-volatile memory or the DRAM – … Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption, or improving write-endurance (e.g., moving a frequently modified page from a phase-change memory to a DRAM memory) … (¶ 0016); … The page migration manager 134 is coupled to (or implemented as part of) the memory interface 130 and comprises logic to facilitate the transfer, or "migration", of memory pages between the NVRAM memory 123 and the DRAM memory 125 … (¶ 0024); … To illustrate, because DRAM memory typically is faster than PCM memory (one example of the NVRAM memory 123), the page migration manager 134 may decide to migrate a page in PCM memory that is being accessed frequently to the DRAM memory so as to take advantage of the lower access latency of the DRAM memory for future memory accesses to the page or, conversely, migrate a page in DRAM memory that comprises read-only data to the PCM memory because the read-only data will not affect the write endurance of the PCM memory. These page migration decisions thus are predicated on observations made by the page migration manager 134 on the memory usage of the stacked memory 300 … For example, when a frequency of access exceeds a specified threshold for a page in the relatively slower NVRAM memory 123 (one example of a trigger condition), the transfer policy engine 306 may trigger a page migration to transfer this page to the relatively faster DRAM memory 125, thereby reducing access latency for the frequent accesses predicted for this page going forward. When such trigger events are met, the transfer policy engine 306 signals the transfer coordination engine 304, which then initiates the page migration indicated by the transfer policy engine 306 (¶0039-0041); … Accordingly, memory access requests directed to the migrated page data are translated by the external device 104 into physical or virtual memory addresses that reflect the new location of the migrated page (¶ 0051)]; and
selectively migrating, by the one or more processors, the virtual memory page from the current location based on the comparison result and the current location [a current page may be located in either the non-volatile memory or the DRAM – … Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption, or improving write-endurance (e.g., moving a frequently modified page from a phase-change memory to a DRAM memory) … (¶ 0016); … The page migration manager 134 is coupled to (or implemented as part of) the memory interface 130 and comprises logic to facilitate the transfer, or "migration", of memory pages between the NVRAM memory 123 and the DRAM memory 125 … (¶ 0024); … To illustrate, because DRAM memory typically is faster than PCM memory (one example of the NVRAM memory 123), the page migration manager 134 may decide to migrate a page in PCM memory that is being accessed frequently to the DRAM memory so as to take advantage of the lower access latency of the DRAM memory for future memory accesses to the page or, conversely, migrate a page in DRAM memory that comprises read-only data to the PCM memory because the read-only data will not affect the write endurance of the PCM memory. These page migration decisions thus are predicated on observations made by the page migration manager 134 on the memory usage of the stacked memory 300 … For example, when a frequency of access exceeds a specified threshold for a page in the relatively slower NVRAM memory 123 (one example of a trigger condition), the transfer policy engine 306 may trigger a page migration to transfer this page to the relatively faster DRAM memory 125, thereby reducing access latency for the frequent accesses predicted for this page going forward. When such trigger events are met, the transfer policy engine 306 signals the transfer coordination engine 304, which then initiates the page migration indicated by the transfer policy engine 306 (¶0039-0041); … Accordingly, memory access requests directed to the migrated page data are translated by the external device 104 into physical or virtual memory addresses that reflect the new location of the migrated page (¶ 0051)].
	Regarding claim 1, Jayasena teaches allocating and storing data objects in a hybrid memory system comprising a first memory type (DRAM) and a second memory type (non-volatile memory NVRAM) [DRAM memory, figure 1, 125; NVRAM memory, figure 1, 123; … This monitoring process can include, for example, monitoring the allocation and deallocation of pages in each of the memories 123 and 125, monitoring the frequency of access to particular pages, monitoring relationships or patterns between memory accesses (e.g., observing that a memory access to one page tends to be closely followed by a memory access to another page or observing a page stride in memory accesses), monitoring the priority levels assigned to the pages by the system software 136 or applications executing at the external device 104, and the like (¶ 0053)], but does not expressively teaches a plurality of memory allocation functions of an application, including a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type.
	However, Scheer teaches the cited limitation. Specifically, Scheer teaches storing, by the one or more processors, an object in an initial location based on a memory allocation function of a plurality of memory allocation functions of an application, a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type for storing the object in a hybrid memory system [Techniques for allocating memory based on memory type request are provided. In one aspect, an application thread may be bound to a first processor. The first processor may be associated with a first memory. A portion of memory may be allocated from the first memory in response to the application thread requesting memory of a first type. A portion of memory from a second memory associated with a second processor may be allocated in response to the application thread requesting memory of a second type (abstract); … For purposes of this description, regular memory may be referred to as volatile memory, DRAM, or the first memory type. The new memory technology may be referred to as non-volatile memory, NVM, emulated non-volatile memory, or the second memory type … (¶ 0019); In one example implementation, in block 420, a first memory allocation function may be provided for allocating memory of the first type. For example, many programming languages include a function, such as malloc( ) that may be called when an application thread desires to allocate additional memory. In block 430, a second memory allocation function may be provided to allocating memory of the second type. For example, a function pmalloc( ) (i.e. persistent malloc) may be provided for allocating memory that is to emulate NVM. When an application thread wishes to allocate the first type of memory (e.g. regular memory), the first function is called. When the application thread wishes to allocate the second type of memory (e.g. emulated NVM or other type emulated memory) the second function is called. It should be understood that the function names mentioned above are merely examples, and are not intended to be limiting (¶ 0033)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have a plurality of memory allocation functions of an application, including a first memory allocation function being directed to a first memory type and a second memory allocation function being directed to a second memory type, as demonstrated by Scheer, and to incorporate it into the existing apparatus and scheme disclosed by Jayasena, in order to support allocating and storing data in a hybrid memory system with both nonvolatile memory devices and DRAM.
	As to claim 3, Jayasena in view of Scheer teaches The method of claim 1, wherein selectively migrating the virtual memory page comprises migrating the virtual memory page from the second memory type to the first memory type in response to determining that the second cost exceeds the first cost, and that the virtual memory page is stored in the second memory type [Jayasena -- the corresponding “cost” may be the “memory access latency” for non-volatile memory (the second memory type) and the DRAM (the first memory type), respectively, where the slower non-volatile memory has a longer access latency (the second cost) and the faster DRAM has a shorter access latency (the first cost) -- FIGS. 1-8 illustrate example techniques for improved processing efficiency and memory wear leveling in a processing system through the use of a die-stacked hybrid memory device implementing an integrated page migration manager to offload page migration management … For example, one set of stacked memory dies may implement a non-volatile random access memory (NVRAM), such as phase-change memory (PCM) or Flash memory, and the other set of stacked memory dies may implement a volatile random access memory, such as dynamic random access memory (DRAM) … Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption, or improving write-endurance (e.g., moving a frequently modified page from a phase-change memory to a DRAM memory) … (¶ 0015-0016); … Accordingly, memory access requests directed to the migrated page data are translated by the external device 104 into physical or virtual memory addresses that reflect the new location of the migrated page (¶ 0051)].
	As to claim 4, Jayasena in view of Scheer teaches The method of claim 1, wherein selectively migrating the virtual memory page comprises migrating the virtual memory page from the first memory type to the second memory type in response to determining that the second cost does not exceed the first cost, and that the virtual memory page is stored in the first memory type [Jayasena -- the corresponding “cost” may be the “memory access latency” for non-volatile memory (the first memory type) and the DRAM (the second memory type), respectively, where the slower non-volatile memory has a longer access latency (the first cost) and the faster DRAM has a shorter access latency (the second cost) -- FIGS. 1-8 illustrate example techniques for improved processing efficiency and memory wear leveling in a processing system through the use of a die-stacked hybrid memory device implementing an integrated page migration manager to offload page migration management … For example, one set of stacked memory dies may implement a non-volatile random access memory (NVRAM), such as phase-change memory (PCM) or Flash memory, and the other set of stacked memory dies may implement a volatile random access memory, such as dynamic random access memory (DRAM) … Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption, or improving write-endurance (e.g., moving a frequently modified page from a phase-change memory to a DRAM memory) … (¶ 0015-0016); … Accordingly, memory access requests directed to the migrated page data are translated by the external device 104 into physical or virtual memory addresses that reflect the new location of the migrated page (¶ 0051)].
	As to claim 6, Jayasena in view of Scheer teaches The method of claim 1, wherein determining the first cost and the second cost is performed in response to the virtual memory page being accessed [Jayasena -- the corresponding “cost” may be the “memory access latency” for non-volatile memory and the DRAM, respectively, where the slower non-volatile memory has a longer access latency and the faster DRAM has a shorter access latency -- … Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption, or improving write-endurance (e.g., moving a frequently modified page from a phase-change memory to a DRAM memory) … (¶ 0016); … The page migration manager 134 is coupled to (or implemented as part of) the memory interface 130 and comprises logic to facilitate the transfer, or "migration", of memory pages between the NVRAM memory 123 and the DRAM memory 125 … (¶ 0024); … Accordingly, memory access requests directed to the migrated page data are translated by the external device 104 into physical or virtual memory addresses that reflect the new location of the migrated page (¶ 0051)].
	As to claim 7, Jayasena in view of Scheer teaches The method of claim 1, wherein the first memory type comprises dynamic random access memory (DRAM), and the second memory type comprises non-volatile memory (NVM) [Jayasena -- FIGS. 1-8 illustrate example techniques for improved processing efficiency and memory wear leveling in a processing system through the use of a die-stacked hybrid memory device implementing an integrated page migration manager to offload page migration management … For example, one set of stacked memory dies may implement a non-volatile random access memory (NVRAM), such as phase-change memory (PCM) or Flash memory, and the other set of stacked memory dies may implement a volatile random access memory, such as dynamic random access memory (DRAM) … (¶ 0015)].
	As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
	As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.


6.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Scheer, and further in view of Doerner (US Patent Application Publication 2017/0060740).
	As to claim 2, Jayasena in view of Scheer teaches performing page migration to reducing power consumption [Jayasena -- …Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption … (¶ 0016)], but does not teach the power consumption is associated with read energy and write energy.
	However, Doerner teaches a storage system comprising multi-tier storage devices including RAM and Flash memory, in which data is moved to the "right" storage location to optimize the performance based on the cost related to read energy expenditure and write energy expenditure [FIG. 2 illustrates a storage manager 100 interacting with a number of processes 110, a number of storage tiers 120, a number of advisors 130, and a storage management log 140.  Storage manager 100 is tasked with managing, improving, or optimizing the performance of a multi-tier data storage system that includes devices in the tiers 120.  Devices in the tiers 120 may include RAM, FLASH, disk, tape, solid state drives (SSD), cloud-based storage devices, or other devices.  Optimizing the performance of the multi-tier data storage system involves having the right data in the right location at the right time.  The "right" data may be determined by factors including which data is about to be accessed, which data is accessed most frequently, data for which the shortest possible read delay is required, or other factors.  The "right" location may be determined by, for example, read time, write time, read cost, write cost, read energy expenditure, write energy expenditure, or other considerations.  The "right" time may be determined by, for example, having data available on demand, having data available within a pre-defined period of time, or other factors (¶ 0016)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to optimize the performance based on the cost related to read energy expenditure and write energy expenditure, as demonstrated by Doerner, and to incorporate it into the existing apparatus and scheme disclosed by Jayasena in view of Scheer, in order to optimize the performance by migrating data to the right location based on the cost related to read energy expenditure and write energy expenditure.
	As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.

7.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Scheer, and further in view of Magenheimer et al. (US Patent Application Publication 2014/0280685, hereinafter referred to as Magenheimer).
	As to claim 5, Jayasena in view of Scheer teaches migrating a page of data from one of the first memory type and the second memory type to the other of the first memory type and the second memory type  [Jayasena …Generally, the page migrations between the different types of memory within the die-stacked hybrid memory device are performed with the intent of one or more of: reducing memory access latency (e.g., moving a frequently-accessed page out of slower non-volatile memory into faster volatile memory), reducing power consumption … (¶ 0016)], but does not teach deleting the memory page from one of the first memory type and the second memory type.
	However, Magenheimer teaches the cited limitation [… determining, by the first computer system, to move a group of memory pages from the first portion of the first memory of the first computer system to a second memory of the second computer system, wherein the group of memory pages is of a predefined size;  transferring, by the first computer system to the second computer system, the group of memory pages of the predefined size from the first portion of the first memory for storage in a second portion of the second memory of the second computer system;  and cause, by the first computer system, the group of memory pages to be deleted from the first portion of the first memory of the first computer system (claim 2)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to delete the memory page after copying, as demonstrated by Magenheimer, and to incorporate it into the existing apparatus and scheme disclosed by Jayasena in view of Scheer, in order to save memory space by deleting the redundant memory pages.
	As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.

Conclusion
8.	Claims 1-20 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                          
                                                                                                                                                                                                      August 14, 2021